Title: To James Madison from William C. C. Claiborne, 1 June 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 June 1802, Washington, Mississippi Territory. Acknowledges receipt of JM’s letter of 9 Apr. enclosing his commission as governor of the Mississippi Territory.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:116.


